             Case 2:17-cr-00004-RSM Document 119 Filed 05/11/20 Page 1 of 1




 1                                                 THE HONORABLE RICARDO S. MARTINEZ

 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE

 7
     UNITED STATES OF AMERICA,                      ) No. CR 17-0004-RSM
 8                                                  )
                     Plaintiff,                     )
 9                                                  ) ORDER GRANTING UNOPPOSED
                v.                                  ) MOTION TO FILE OVERLENGTH BRIEF
10                                                  )
     TARAY L. DAVID,                                )
11                                                  )
                     Defendant.                     )
12                                                  )

13
14          Upon review the unopposed motion of the defendant to file an over-length motion in

15   excess of 12 pages, the Court finds good cause and by leave of the Court, the motion is

16   GRANTED.

17          IT IS SO ORDERED.

18          DONE this 11th day of May, 2020.

19
20
21
                                                 A
                                                 RICARDO S. MARTINEZ
22                                               UNITED STATES DISTRICT JUDGE
     Presented by:
23
     s/ Jennifer Wellman
24   Assistant Federal Public Defender
     Attorney for Taray David
25
26

                                                                    FEDERAL PUBLIC DEFENDER
       ORDER GRANTING DEFENSE UNOPPOSED                                1601 Fifth Avenue, Suite 700
       MOTION TO FILE OVERLENGTH BRIEF                                           Seattle, WA 98101
       (Taray David; CR17-004RSM) - 1                                                (206) 553-1100
